DETAILED CORRESPONDENCE
This Office action is in response to the application filed May 27, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation wherein the repeating units selected from the group consisting of (i-1), (i-2) and (i-3) in combination, and the claim also recites the mixing ratios as seen in claim 1 wherein p2 is greater than or equal to zero and less than or equal to 0.4.  This limitation allows for p2 to be zero and further limits the language of “(i-1), (i-2) and (i-3) in combination” which implies a combination of each of the Markush element which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Correction can be done by amending the language in the Markush list to “selected from the group consisting of (i-1), (i-2), (i-3) and mixtures thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 102 as being anticipated by MISUMI et al (WO-2017/144148).
The claimed invention recites the following:

    PNG
    media_image1.png
    825
    707
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    799
    626
    media_image2.png
    Greyscale

MISUMI et al report a photosensitive resin composition comprising a polysiloxane composition containing a photobase generator, seen here from paragraph [0010]:

    PNG
    media_image3.png
    752
    778
    media_image3.png
    Greyscale

 The compound of (IIIa) is a piperidine derived compound which generates a base when exposed to actinic radiation releasing an amine.
Applicants are directed to page 44, wherein the Examples 1-11 report a photobase generator, a polysiloxane coated at a thickness of 2.5 µm, see below for Examples 1-5:

    PNG
    media_image4.png
    452
    694
    media_image4.png
    Greyscale

Claims 2-4 are met by the disclosure in paragraphs [0027] to [0034].
Claim 5 is met by the disclosure in paragraph [0025].
 Claim 6 is met by the disclosure in paragraph [0101].
Claim 7 is met by the disclosure on page 49 and paragraph [0010].
Claim 8 is met by paragraph [0067].
Claim 9 is met by paragraph [0070].
Claim 10 is met by paragraph [0104] to [0105].
Claim 12 and 13 are met by paragraphs Table 1-1, page 44, paragraph [0107] and paragraph [0110], respectively.
Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over TANIGAKI et al (201/0285477) in view of JP 2012-118523 (YAMASHITA et al) and WO-2017/131047 (SAKAI et al).
TANIGAKI et al report a composition comprising which form cured films comprising a polysiloxane, a naphthoquinonediazide compound and a photoacid or photobase generator, see Table 4-1 on page 60 which is attached below:
    PNG
    media_image5.png
    436
    767
    media_image5.png
    Greyscale

TANIGAKI et al lack the claimed photobase generator as recited in claim 1 for formula (PBG-A) and (PBG-B).
YAMASHITA et al disclose the presence of a photobase generator which meets the claimed photobase generator (PBG-A), see paragraph [0019] attached below from the Japanese Plat Pat translation cite:

    PNG
    media_image6.png
    482
    1109
    media_image6.png
    Greyscale

This compound serves to promote/catalyzed the imidization reaction of the polyimide precursor. 
	SAKAI et al report a composition comprising a biguanide salt photobase generator, see page 130 from the WIPO patent, 
 
    PNG
    media_image7.png
    512
    910
    media_image7.png
    Greyscale

The translated table is seen here from the US Patent 10,774,062:
    PNG
    media_image8.png
    249
    838
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    326
    839
    media_image9.png
    Greyscale

The biguanide salt in Example 4 is shown here:
    PNG
    media_image10.png
    188
    389
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    147
    359
    media_image11.png
    Greyscale

Claims 2 is met by the disclosure in paragraphs [0088] of TANIGAKI et al.
Claim 3 is met by the disclosure in paragraphs [0082].
Claims 4 to 6 are met by the disclosure in paragraphs [0445] to [0493].
Claim 8 is met by Table 4-1 on page 60.
Claim 9 is met by paragraph [0223].
Claim 10 is met by paragraph [0244].
Claim 11 is met by paragraphs [0293] to [0294].
Claim 12 is met by paragraph [0248].
Claim 13 is met by paragraphs [0246 and [0394]
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having polysiloxane resin to substituted know photobase generators such as the piperidine derived compounds from YAMASHITA et al or the biguanide salt of SAKAI et al to cure the composition of TANIGAKI et al with the reasonable expectation of same or similar results for high resolution, excellent heat resistance, cracking resistance and is alkali-developable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SAKAI et al (10,774,062) is the U.S. Patent to the WIPO reference 2017/131047 and can provide translations to language in the WIPO patent used above in the 35 U.S.C. 103 rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
June 3, 2022